Title: To George Washington from John Morgan, 25 July 1776
From: Morgan, John
To: Washington, George



Sir
New York July 25. 1776

The Congress having come into a Number of Resolves respecting the General Hospital &c. I find that one of them as it now stands, gives great uneasiness to the Regimental Surgeons. It is that which prohibits them from drawing upon the Hospital of their department for any stores, except medicines & instruments, & orders that when any sick person shall require other Stores, they shall be recived into the General Hospital, & the Rations of the said sick persons be stopped so long as they are in the said Hospital.
The Regimental Surgeons seem to think if this Resolve should remain as it now stands without any palliative construction in favor of supplying the sick under their care with necessary

articles of diet &c. (for no provision is made by any of these resolves for changing the diet of the sick & their Rations would be very improper) they have nothing left but immediately to order the whole of their sick into the General Hospital. What would be the Consequence? Instead of about 300 which is the present number of the sick in the General Hospital; it would immediately amount to 2000 or upwards & the numbers increase every day. But where we should get room for them is the difficulty: & in case of an action & many persons being wounded; that difficulty would increase; the General Hospital would be crouded, & the Regimental Surgeons, who profess their ardent desire of being usefully employed, would complain of having nothing to do. But what is the worst part of it, As the Dysentery & fevers of a putrid kind now prevail; the crouding so many together in one house, would certainly engender a Malignant pestilential fever, that would threaten the Ruin of the Army.
These Difficulties in my opinion might for the present be got over in one of these two ways, the choice of which is left to your Excellency.
The First is by adopting a set of regulations drawn up, & agreed upon betwixt the Regimental Surgeons & myself (if it met with your Excellency’s approbation) & which I laid before your Excellency a fortnight ago for your consideration.
Otherwise Let the Regimental Surgeons be suffered to keep such men in their own Regimental Hospitals under their own care whose cases would endanger the spreading of putrid & infectious distempers—Let them be reported to & born on the List of Patients admitted into the General Hospital, but remain with the Regimental Surgeons under their care—Then their Rations will be stopped, discounted with the Commisary General & in Lieu thereof, they will recieve a supply of such articles as the General Hospital can furnish them with: of Wine, meal, Vinegar, Molasses &c.—which I believe would not far exceed the Amount of those Rations; This would answer to a plan I proposed to your Excellency last winter & which was approved—Your Excellency only then wished that some method might be taken to prevent the Rations of the sick being drawn twice; I apprehend that matter is fully guarded against by the

method pointed out by the sixth Resolve of Congress on the Subject of the General Hospital—The first method would give the greatest satisfaction both to the Regimental Surgeons, to the Officers & to the Men, & an Experiment would be made of the Real Expence attending Regimental Hospitals & every cause or even shadow of Complaint vanish—it would encourage the Soldier in his duty, & if it is found on trial subject to any Abuse, I imagine that abuse could be easily remedied by future Regulations, or Stoppage of the Men’s pay at the time of new Enlistment—The present increase of the sick is a serious Matter & requires a Speedy remedy.
I regret the calling for your Excellency’s attention (for ever so short a time) to my department, but I flatter myself the Importance of the Subject & the advantages which may accrue to the Service from it, will evince the necessity & be a sufficient apology for it. I remain Your Excellency’s most obedient & very humble Servant

John Morgan

